Citation Nr: 1044272	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
neuroma of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to October 1999.  
He also had subsequent service with the National Guard.  He was 
recalled to active duty on November 30, 2009 and is presumed to 
still be on active duty until November 30, 2010.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for left knee neuroma 
and assigned a 10 percent disability rating.

The Board remanded this matter in September 2009 to provide 
further development.  The matter is now returned to the Board for 
further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in September 2009 to obtain a VA 
examination in order to ascertain the current severity of the 
Veteran's left knee disorder.  Plans were made to schedule an 
examination for December 14, 2009.  However the print out of VA 
appointments suggests that the Veteran canceled this examination 
due to being returned to active duty.  After the RO sent him a 
letter in January 2010 asking him to clarify his active duty 
status, the Veteran responded in February 2010 confirming that he 
had been recalled to active duty effective November 30, 2009 and 
would remain in active status for 365 days.  He also provided an 
e-mail address that he could be reached at while on active duty.  
Despite being so informed that the Veteran is now on active duty, 
the RO again attempted to schedule a VA examination to be held on 
May 26, 2010, which was canceled due to his failure to report.   

Because the RO scheduled the above described VA examinations 
during a time during which the Veteran was on active duty (and 
thus during a time in which his VA benefits would be in 
suspension pursuant to 38 C.F.R. § 3.654), his failure to report 
to such examinations clearly falls within the purview of "good 
cause" under 38 C.F.R. § 3.665.  He clearly notified the RO of 
his active duty status for 1 year as of November 30, 2009.  Thus 
he must be provided with the opportunity to undergo an 
examination upon the termination of his current active duty 
status, projected to take place on November 30, 2010.  A remand 
by the Board confers upon the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Additionally, the RO should take steps to obtain the service 
treatment records from this current period of active duty and any 
other records pertaining to his knee that are not currently of 
record, upon the expiration of his active duty status.  The Board 
notes while the most recent VA treatment records are from 2007, 
the printout of VA appointments show ongoing appointments up 
through 2009, but the actual records have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify through official 
sources the current dates of the Veteran's 
current period of active duty and the date 
such active duty ends (or ended).

2.  Thereafter, and only after it has been 
confirmed that the Veteran is no longer on 
active duty, the AOJ should obtain service 
treatment records from his most recent period 
of active duty beginning on November 30, 
2009.  All efforts to obtain these records 
should be fully documented, and the Service 
Department should provide a negative response 
if records are not available.

3.  The AOJ should request the veteran to 
provide information about his medical 
treatment for the left knee condition and 
after obtaining necessary authorization, 
attempt to obtain the records of all VA 
and/or private medical treatment for this 
disorder from 2007 and thereafter.  If the 
above-mentioned records are not available, 
that fact should be entered in the claims 
file.

4.  The Veteran should then be afforded a VA 
orthopedic examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service- connected left knee 
disorder.  The Veteran's claims file should 
be made available to the examiner prior to 
the examination, and the examiner is 
requested to review the entire claims file in 
conjunction with the examination.  All tests 
and studies deemed necessary by the examiner 
should be performed.  These should include 
range of motion studies, and the examiner 
should further comment on the presence and 
extent of any instability, painful motion, 
functional loss due to pain (in degrees of 
additional lost motion, if possible), 
additional disability with flare-ups, 
weakness, and excess fatigability.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should review the new 
medical evidence and re- adjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations. An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action by the 
Veteran is required until he receives further notice; however, 
the Veteran is advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse consequences on 
his claim.  38 C.F.R. § 3.655 (2010).  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


